Citation Nr: 1117596	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-11 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION
The Veteran had active military service from January 1942 to October 1945.  He died in November 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In August 2009 and September 2010, the Board remanded this claim for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in November 2003.  The death certificate shows that he died due to chronic lymphocytic leukemia.  Coronary artery disease was listed as a significant condition contributing to death, but not resulting in the underlying cause.  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; residuals of a gunshot wound to the right foot with an adherent scar and residuals of an amputation of toes two through five, evaluated as 30 percent disabling; right foot osteomyelitis, evaluated as 20 percent disabling; and for malaria, assigned a noncompensable rating.  His combined schedular evaluation was 70 percent, and a total rating based upon individual unemployability due to service-connected disabilities was in effect from May 21, 1998.

3.  The preponderance of competent medical and other evidence shows that the Veteran's PTSD, residuals of a gunshot wound to the foot with an adherent scar and residuals of an amputation of toes two through five, right foot osteomyelitis, and malaria did not cause his death, contribute substantially or materially to his death, combine to cause his death, aid or lend assistance to the production of his death, or rendered him less capable of resisting the effects of other diseases.


CONCLUSION OF LAW

A disability incurred during or aggravated by service did not cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in January 2004, February 2007, and November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The claim was most recently readjudicated in a February 2011 supplemental statement of the case, with consideration of the evidence most recently submitted by the appellant.  Thus, any timing error as to VCAA notice was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Pursuant to the August 2009 remand, in the November 2009 correspondence, the RO informed the appellant of the disorders for which the Veteran was service-connected at the time of his death; an explanation of the evidence and information required to substantiate a claim for dependency and indemnity compensation based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a disorder not yet service connected.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, including service treatment records and VA medical opinions.  The appellant submitted private treatment records, private doctor statements, medical treatise information, and the Veteran's death certificate.  Pursuant to the August 2009 remand, in February 2010 the RO obtained a VA medical opinion from an oncologist on whether the service-connected disabilities caused or contributed to the Veteran's death.  The oncologist reviewed the claims file, to include the various previous medical opinions.  Although the oncologist did not explicitly express agreement or disagreement with the various medical opinions, he implicitly expressed agreement or disagreement with the various prior medical opinions by rendering an opinion of his own.  Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The Board, therefore, finds that the RO substantially complied with the remand instructions.  Hence, another remand is not in order.

At the June 2009 videoconference Board hearing before the undersigned, the appellant and her son testified that the Veteran received treatment at the Togus VA Medical Center for his service-connected foot disorders and malaria.  Transcript, page 25.  The appellant, her son, and her representative have not asserted that those treatment records contain competent medical evidence relating the Veteran's cause of death to his service-connected disabilities.  Therefore, the RO did not have to obtain these VA treatment records because there is no allegation that they are relevant to this claim.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Governing Law and Regulation

In order to establish service connection for the cause of a veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to constitute a contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as cardiovascular diseases and malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Analysis

At the time of the Veteran's death, service connection was in effect for PTSD, residuals of a gunshot wound to the right foot with an adherent scar and residuals of an amputation of toes two through five, right foot osteomyelitis, and malaria.

The Board has reviewed all VA and private medical records, the January 2004 statement of Dr. Openshaw, the June 2009 statement of Dr. Dumont, the May 2007 and February 2010 VA medical opinions, and the Veteran's death certificate.  These records do not indicate that PTSD, residuals of a gunshot wound to the right foot, right foot osteomyelitis, or malaria was the principal cause of death.  Instead, the death certificate shows that he died due to chronic lymphocytic leukemia.  Coronary artery disease was listed as a significant condition contributing to death, but not resulting in the underlying cause.  The preponderance of competent medical and other evidence shows that the Veteran's PTSD, residuals of a gunshot wound to the foot with an adherent scar and residuals of an amputation of toes two through five, right foot osteomyelitis, and malaria did not cause his death, contribute substantially or materially to his death, combine to cause his death, aid or lend assistance to the production of his death, or rendered him less capable of resisting the effects of other diseases.  Hence, entitlement to compensation based on these service-connected disabilities cannot be granted.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (the Court) has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).   A medical opinion may not, however, be discounted solely because the doctor did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Hence, the question is whether the doctor was informed of all relevant facts in rendering a medical opinion.  Id.  

In an January 2004 statement, Dr. Openshaw, one of the Veteran's treating physicians, indicated that he told the appellant that he doubted the Veteran's service in the South Pacific was connected at all to his T-cell chronic lymphocytic leukemia.

In a March 2007 medical opinion, a VA doctor indicated that he reviewed the claims file, to include the medical treatise information obtained from the Internet by the appellant.  That doctor opined that based on a careful review of all available medical evidence and after careful research including research of drug interactions, he found no scientific evidence of an association between treatment of the Veteran's malaria with anti-malarial drugs and his subsequent development of acute or chronic lymphocytic leukemia.  

In a July 2009 statement, Dr. Dumont noted that he had treated the Veteran from 1993 to the date of his death for his osteomyelitis and PTSD.  Dr. Dumont indicated that later in life the Veteran developed multiple other medical problems.  Dr. Dumont opined that there was a significant possibility that his multiple medical problems, particularly leukemia, were exacerbated, and perhaps resulted from his wartime medical issues, although obviously there was no way to prove this.

In a February 2010 medical opinion, a VA oncologist noted that T-cell chronic lymphocytic leukemia is a rare form of leukemia and that known risk factors are advanced age, the male sex, and exposure to pesticides.  The oncologist indicated that malaria, PTSD, and chronic infections such as osteomyelitis are not known to be related to chronic lymphocytic leukemia.  The oncologist opined that the Veteran's service-connected disabilities were not likely to have caused or contributed to his death.

Dr. Dumont's acknowledgement that he could not prove his opinion plus his use of the words "significant possibility" renders his opinion speculative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).   He also did not provide a basis for his opinion or clinical evidence.  On the other hand, VA doctors provided reasons and bases for their opinions and clinical findings.  Therefore, the Board gives greater weight to the opinions of the VA doctors than to the unsupported opinion of Dr. Dumont.

Turning to whether the Veteran's alcoholism is related to his cause of death, the Board notes that in a June 2003 private progress note it is indicated that the Veteran had war-related PTSD and alcoholism.  While there are private discharge summaries of record regarding a principal diagnosis of unstable angina or acute coronary artery syndrome, which included PTSD as a secondary diagnosis or complication, and while a July 2002 private treatment record reveals that it was of interest that the Veteran had PTSD, there is no medical evidence that PTSD or any related alcoholism was related to the cause of the Veteran's death other than the opinion of Dr. Dumont.  These discharge summaries and the private treatment do not reveal that a cardiovascular disorder was caused or aggravated by either PTSD or any associated alcoholism.  Indeed, an April 2000 private treatment record does not list alcoholism as a one of the Veteran's coronary artery disease risk factors.  

A March 2003 private treatment record shows that a physician assistant advised the Veteran that his increased alcohol consumption was probably not beneficial or contributory to improving chronic lymphocytic leukemia.  That physician assistant did not opine that the increased alcohol consumption caused or worsened the leukemia, and no other medical professional, to include Dr. Dumont, has rendered such an opinion.  

With respect to the articles from the Internet, to include "Leukemia, Lymphoma, and Myeloma" from the Sylvester Comprehensive Cancer Center at the University of Miami Health System, medical articles or treatises can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  The medical articles submitted by the appellant were not accompanied by the opinion of any medical expert linking his malaria to his leukemia other than the opinion of Dr. Dumont.  Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  

The Board acknowledges that the article titled "Leukemia, Lymphoma, and Myeloma" lists as a risk factor for non-Hodgkin's lymphoma excessive alcohol consumption and malaria.  This article does not indicate that excessive alcohol consumption and malaria were risk factors for the cause of this Veteran's death, i.e., chronic lymphocytic leukemia.  While a private October 2003 treatment record shows that elevated liver function tests have represented involvement of the liver with "lymphoma", the preponderance of the competent medical evidence shows that the Veteran had chronic lymphocytic leukemia and not a lymphoma, much less non-Hodgkin's lymphoma.

In her November 2004 notice of disagreement, the appellant lists many diseases that she claims could have contributed to a weakened immune system, which then contributed his death from leukemia.  Among the diseases listed are rashes and headaches related to humid weather, which the Veteran described as "jungle fevers and fungus."  To the extent that she is claiming that the Veteran had dermatitis and a headache disorder that were related to service and contributed to his death, there is no competent medical evidence linking either dermatitis or a headache disorder to the cause of death, i.e., chronic lymphocytic leukemia and coronary artery disease.

The only documents supporting the assertion that the Veteran's leukemia and coronary artery disease were related to service-connected disabilities are the statements and testimony of the appellant.  Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Cancer and coronary artery disease are disorders for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As lay persons untrained in the field of medicine, the opinions offered by the appellant and her son do not constitute competent medical evidence and they are devoid of any probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  There is no evidence showing, and the appellant does not assert, that either she or her son has the necessary medical training to provide competent medical evidence addressing the etiology of the Veteran's terminal cancer and coronary artery disease.  Moreover, even if the appellant was competent, the preponderance of competent and most probative evidence shows no nexus between post-service chronic lymphocytic leukemia and coronary artery disease to service, to include the service-connected disabilities.

There is competent evidence that the Veteran suffered from chronic lymphocytic leukemia and coronary artery disease.  Significantly, without competent evidence linking the chronic lymphocytic leukemia and coronary artery disease to service, to include due to service-connected disabilities, the benefit sought on appeal cannot be granted.  

For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In so concluding, the Board in no way minimizes the Veteran's honorable and faithful service to the United States.  The Board, however, is obligated to decide cases based on the law and the evidence, and not on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The claim is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


